                      Case 1:20-cv-00806-DLC Document 35 Filed 01/30/20 Page 1 of 6
                                                                         Burke,Cat04,Consent,LC3,LCMJ1,Termed
                                     U.S. District Court
                              Northern District of Ohio (Akron)
                      CIVIL DOCKET FOR CASE #: 5:20−cv−00041−KBB

VSAT Systems, LLC, et al v. Intelsat US                             Date Filed: 01/08/2020
Assigned to: Magistrate Judge Kathleen B. Burke                     Date Terminated: 01/28/2020
Demand: $75,000                                                     Jury Demand: Plaintiff
Case in other court: Summit County, Court of Common Pleas,          Nature of Suit: 190 Contract: Other
                     CV−19−00012−4829                               Jurisdiction: Diversity
Cause: 28:1332 Diversity−Contract Dispute
Plaintiff
VSAT Systems, LLC                                     represented by Christopher B. Congeni
                                                                     Brennan, Manna & Diamond − Akron
                                                                     75 East Market Street
                                                                     Akron, OH 44308
                                                                     330−253−5060
                                                                     Fax: 330−253−1977
                                                                     Email: cbcongeni@bmdllc.com
                                                                     ATTORNEY TO BE NOTICED
                                                                     Bar Status: Active

                                                                    Justin M. Lovdahl
                                                                    Brennan, Manna & Diamond − Akron
                                                                    75 East Market Street
                                                                    Akron, OH 44308
                                                                    330−253−3783
                                                                    Fax: 330−253−9806
                                                                    Email: jmlovdahl@bmdllc.com
                                                                    ATTORNEY TO BE NOTICED
                                                                    Bar Status: Active

                                                                    Kyle A. Johnson
                                                                    Brennan, Manna & Diamond − Akron
                                                                    75 East Market Street
                                                                    Akron, OH 44308
                                                                    330−374−7475
                                                                    Email: kajohnson@bmdllc.com
                                                                    ATTORNEY TO BE NOTICED
                                                                    Bar Status: Active

                                                                    Matthew R. Duncan
                                                                    Brennan, Manna & Diamond − Akron
                                                                    75 East Market Street
                                                                    Akron, OH 44308
                                                                    330−253−4925
                                                                    Fax: 330−253−9160
                                                                    Email: mrduncan@bmdllc.com
                                                                    ATTORNEY TO BE NOTICED
                                                                    Bar Status: Active
                      Case 1:20-cv-00806-DLC Document 35 Filed 01/30/20 Page 2 of 6
Plaintiff
Skycasters, LLC                                represented by Christopher B. Congeni
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED
                                                              Bar Status: Active

                                                             Justin M. Lovdahl
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active

                                                             Kyle A. Johnson
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active

                                                             Matthew R. Duncan
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active


V.
Defendant
Intelsat US LLC                                represented by Christopher W. Cahillane
by assignment from                                            Tucker Arensberg
other                                                         Ste. 1500
Intelsat USA Sales, LLC                                       One PPG Place
                                                              Pittsburgh, PA 15222
                                                              412−594−5552
                                                              Fax: 412−594−5619
                                                              Email: ccahillane@tuckerlaw.com
                                                              ATTORNEY TO BE NOTICED
                                                              Bar Status: Phv

                                                             Michael A. Shiner
                                                             Tucker Arensberg
                                                             Ste. 1500
                                                             One PPG Place
                                                             Pittsburgh, PA 15222
                                                             412−566−1212
                                                             Email: mshiner@tuckerlaw.com
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Phv

                                                             Jeremy V. Farrell
                                                             Tucker Arensberg
                                                             Ste. 1500
                                                             One PPG Place
                                                             Pittsburgh, PA 15222
                                                             412−594−3938
                                                             Fax: 412−594−5619
                                                             Email: jfarrell@tuckerlaw.com
                      Case 1:20-cv-00806-DLC Document 35 Filed 01/30/20 Page 3 of 6
                                                                            ATTORNEY TO BE NOTICED
                                                                            Bar Status: Active

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #   Docket Text

 01/08/2020      Ï1   Notice of Removal from Summit County, case number CV−2019−12−4829 with jury demand,
                      Filing fee paid $ 400, receipt number 0647−9711750.. Filed by Intelsat US. (Attachments: # 1
                      Exhibit Complaint, # 2 Exhibit Motion For Temporary Restraining Order, # 3 Exhibit Motion For
                      Preliminary Injunction, # 4 Exhibit Affidavit of Tina Carl, # 5 Exhibit Instruction to Clerk for
                      Service, # 6 Exhibit Order Granting Temporary Restraining Order, # 7 Exhibit Summons, # 8
                      Exhibit Order Assigning Case to Magistrate, # 9 Exhibit Magistrate's Order, # 10 Exhibit Notice o
                      Appearance, # 11 Exhibit Certified Mail Service, # 12 Exhibit Docket Sheet, # 13 Exhibit Notice of
                      Service of Process, # 14 Exhibit Statement of Account, # 15 Civil Cover Sheet) (Farrell, Jeremy)
                      (Entered: 01/08/2020)

 01/09/2020       Ï   Judge Sara Lioi assigned to case. (M,TL) (Entered: 01/09/2020)

 01/09/2020       Ï   Random Assignment of Magistrate Judge pursuant to Local Rule 3.1. In the event of a referral, case
                      will be assigned to Magistrate Judge Kathleen B. Burke. (M,TL) (Entered: 01/09/2020)

 01/09/2020      Ï2   Magistrate Consent Form issued. (M,TL) (Entered: 01/09/2020)

 01/09/2020      Ï3   Initial Standing Order. Judge Sara Lioi on 01/09/2020. (Attachments: # 1 Exhibit A − Witness List,
                      # 2 Exhibit B − Exhibit List) (M,TL) (Entered: 01/09/2020)

 01/10/2020      Ï4   Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(A) filed by Defendant Intelsat US LLC.
                      Related document(s) 1 . (Attachments: # 1 Proposed Order)(Farrell, Jeremy) (Entered: 01/10/2020)

 01/10/2020      Ï5   Memorandum in Support of Motion to Transfer Venue filed by Intelsat US LLC. Related
                      document(s) 4 . (Attachments: # 1 Exhibit A. Service Agreement, # 2 Exhibit B. Service Order)
                      (Farrell, Jeremy) (Entered: 01/10/2020)

 01/10/2020       Ï   IMPORTANT: Prepare now and avoid delays logging in later. The U.S. District Court for the
                      Northern District of Ohio [OHND] will be upgrading CM/ECF to the Next Generation of CM/ECF
                      [NextGen] on February 10, 2020. Information regarding NextGen can be found on the court's
                      website.

                      Preparing for NextGen CM/ECF is a multi−step process. Step one is to obtain or upgrade your
                      PACER account. Currently, attorneys within a firm may share a PACER account. This will not be
                      allowed with NextGen. Each attorney must have their own upgraded PACER account. If you are
                      using a shared PACER account, register for a new PACER account by clicking here.

                      If you have an upgraded PACER account for another NextGen court or your PACER account was
                      created after August 10, 2014, no further action is required at this time. If neither applies, you must
                      upgrade your legacy PACER account. If this is not done, you will be unable to e−file after
                      February 10, 2020. Instructions for linking your PACER account to your CM/ECF account will be
                      sent in February. If you still have questions, please contact the PACER Service Center at
                      800−676−6854 or the Clerk's Office Help Desk at 1−800−355−8498. (SL) (ADI) (Entered:
                      01/10/2020)

 01/13/2020      Ï6   Motion Declare Temporary Restraining Order Dissolved or, Alternatively, to Dissolve Temporary
                      Restraining Order filed by Defendant Intelsat US LLC. (Attachments: # 1 Proposed Order)(Farrell,
                      Jeremy) (Entered: 01/13/2020)
                    Case 1:20-cv-00806-DLC Document 35 Filed 01/30/20 Page 4 of 6
01/13/2020    Ï7    Brief in Support of Motion to Declare Temporary Restraining Order Dissolved, or, Alternatively, to
                    Dissolve Temporary Restraining Order filed by Intelsat US LLC. Related document(s) 6 .
                    (Attachments: # 1 Exhibit 1 − Service Agreement, # 2 Exhibit 2 − Service Order, # 3 Exhibit 3 −
                    Declaration of Sandy Gratia, # 4 Exhibit 4 − Declaration of Adriano Ros) (Farrell, Jeremy)
                    (Entered: 01/13/2020)

01/13/2020    Ï8    Memorandum in Opposition to Plaintiffs' Motion For Preliminary Injunction filed by Intelsat US
                    LLC. (Farrell, Jeremy) (Entered: 01/13/2020)

01/13/2020    Ï9    Notice of Appearance of Counsel filed by Skycasters, LLC, VSAT Systems, LLC. (Johnson, Kyle)
                    (Entered: 01/13/2020)

01/14/2020   Ï 10   Motion for attorney Michael A. Shiner to Appear Pro Hac Vice. Filing fee $ 120, receipt number
                    0647−9724726, filed by Defendant Intelsat US LLC. (Attachments: # 1 Exhibit A − Affidavit, # 2
                    Proposed Order)(Farrell, Jeremy) (Entered: 01/14/2020)

01/15/2020   Ï 11   Consent to Exercise of Jurisdiction by a United States Magistrate Judge filed by All Plaintiffs.
                    (Johnson, Kyle) (Entered: 01/15/2020)

01/16/2020     Ï    Order [non−document]granting Motion for appearance pro hac vice by attorney Michael A. Shiner
                    for Intelsat US LLC. Local Rule 5.1(c) requires that attorneys register for CM/ECF and file and
                    receive all documents electronically. The CM/ECF registration form can be found at
                    www.ohnd.uscourts.gov under Forms. If you were previously granted pro hac vice status and are
                    already registered to file electronically, it is not necessary to register again. (Related Doc # 10 ).
                    Judge Sara Lioi on 1/16/2020.(D,N) (Entered: 01/16/2020)

01/17/2020   Ï 12   Consent of the parties to this case being transferred to the docket of Magistrate Judge Kathleen B.
                    Burke for further proceedings. Related Document 11 . Judge Sara Lioi on 1/17/2020. (D,N)
                    (Entered: 01/17/2020)

01/17/2020     Ï    Magistrate Judge Kathleen B. Burke assigned to case, pursuant to consent. Judge Sara Lioi
                    terminated. Related document(s) 12 . (T,Je) (Entered: 01/17/2020)

01/20/2020   Ï 13   Motion for Fourteen Day Extension until 2/5/2020 of Plaintiffs' Temporary Restraining Order
                    and/or Emergency Hearing filed by Skycasters, LLC, VSAT Systems, LLC. (Attachments: # 1
                    Memorandum in Support # 2 Proposed Order)(Johnson, Kyle) (Entered: 01/20/2020)

01/21/2020   Ï 14   Memorandum and Opposition to 13 Motion for fourteen day extension of Plaintiffs' Temporary
                    Restraining Order and/or Emergency Hearing filed by Intelsat US LLC. (Farrell, Jeremy) (Entered:
                    01/21/2020)

01/21/2020   Ï 15   Motion to dismiss Complaint filed by Defendant Intelsat US LLC. (Attachments: # 1 Proposed
                    Order)(Farrell, Jeremy) (Entered: 01/21/2020)

01/21/2020   Ï 16   Memorandum in Support of Motion to Dismiss Complaint filed by Intelsat US LLC. Related
                    document(s) 15 . (Farrell, Jeremy) (Entered: 01/21/2020)

01/21/2020   Ï 17   Corporate Disclosure Statement identifying Corporate Parent Intelsat S.A., Corporate Parent Intelsat
                    Investment Holdings S.a r.I, Corporate Parent Intelsat Holdings S.A., Corporate Parent Intelsat
                    Investments S.A., Corporate Parent Intelsat (Luxembourg) S.A., Corporate Parent Intelsat Envision
                    Holdings LLC, Corporate Parent Intelsat Connect Finance S.A., Corporate Parent Intelsat Jackson
                    Holdings S.A., Corporate Parent Intelsat Genesis Inc., Corporate Parent Intelsat Genesis GP LLC,
                    Corporate Parent Intelsat Alliance LP, Corporate Parent Intelsat US Finance LLC, Other Affiliate
                    Intelsat Clearinghouse LLC, Other Affiliate PanAmSat International Holdings LLC, Other Affiliate
                    Mountainside Teleport LLC, Other Affiliate Intelsat General Communications LLC, Other Affiliate
                    Intelsat Horizons−3 LLC, Other Affiliate Intelsat Canada ULC, Other Affiliate Horizons Satellite
                    Holdings LLC, Other Affiliate PanAmSat Sistemas de Comunicacao DTH do Brasil Ltda., Other
                    Case 1:20-cv-00806-DLC Document 35 Filed 01/30/20 Page 5 of 6
                    Affiliate Intelsat International Systems LLC, Other Affiliate Horizons−3 License LLC, Other
                    Affiliate Horizon−3 Satellite LLC, Other Affiliate Horizons−1 Satellite LLC, Other Affiliate
                    Horizons−2 Satellite LLC, Other Affiliate Intelsat Asia Carrier Services LLC, Other Affiliate
                    PanAmSat International Sales LLC, Other Affiliate Intelsat International Employment LLC, Other
                    Affiliate Southern Satellite LLC, Other Affiliate Intelsat Asia Pty. Ltd., Other Affiliate PanAmSat
                    India LLC, Other Affiliate Intelsat Asia (Hong Kong) Limited, Other Affiliate Intelsat Service and
                    Equipment LLC, Other Affiliate Southern Satellite Licensee LLC, Other Affiliate WP COM S de
                    RL de CV, Other Affiliate Intelsat India Private Limited, Other Affiliate PanAmSat de Mexico S de
                    RL de CV, Other Affiliate PanAmSat India Marketing LLC for Intelsat US LLC filed by Intelsat US
                    LLC. (Farrell, Jeremy) (Entered: 01/21/2020)

01/21/2020   Ï 18   Order. By consent of the parties, this case was assigned to the undersigned on January 17, 2020. As
                    a preliminary matter, the Court needs to determine whether subject matter jurisdiction exists. Both
                    Plaintiffs and the Defendant are LLCs. Accordingly, by the close of business today, the parties shall
                    file statements setting forth the citizenship of each of their members. If a member is an LLC, the
                    parties shall set forth the citizenship of that LLC. Magistrate Judge Kathleen B. Burke on 1/21/20.
                    (S,HR) (Entered: 01/21/2020)

01/21/2020   Ï 19   Statement of Citizenship filed by All Plaintiffs. (Congeni, Christopher) (Entered: 01/21/2020)

01/21/2020   Ï 20   Corporate Disclosure Statement identifying Corporate Parent Satventures Holdings, LLC for VSAT
                    Systems, LLC filed by VSAT Systems, LLC. (Congeni, Christopher) (Entered: 01/21/2020)

01/21/2020   Ï 21   Corporate Disclosure Statement identifying Corporate Parent Satventures Holdings, LLC for
                    Skycasters, LLC filed by Skycasters, LLC. (Congeni, Christopher) (Entered: 01/21/2020)

01/21/2020   Ï 22   Order. A telephonic status conference is scheduled with counsel for January 22, 2020, at 1:00 p.m.
                    Plaintiffs' counsel shall initiate the conference. Once counsel for all parties are on the line, counsel
                    shall contact Chambers at 330−252−6170. No later than 11:00 a.m. on January 22, 2020, the parties
                    shall meet and confer in person or via telephone to (1) agree upon terms for maintenance of the
                    status quo pending a hearing on the motion for preliminary injunction, including payments and/or
                    security to be provided; (2) agree upon two or three dates within the next two weeks for a hearing
                    on the motion for preliminary injunction. Party representatives with full settlement authority are
                    required to be present at the hearing on the motion for preliminary injunction. No later than noon on
                    January 22, 2020, counsel shall file a joint status report advising the Court as to the parties'
                    agreement regarding maintenance of the status quo pending a hearing on the motion for preliminary
                    injunction and the parties' mutually agreed upon proposed dates for a preliminary injunction
                    hearing. The status report shall not exceed two double−spaced pages and shall be signed by counsel
                    for all parties. Magistrate Judge Kathleen B. Burke on 1/21/20. (S,HR) (Entered: 01/21/2020)

01/21/2020   Ï 23   Motion for attorney Christopher W.. Cahillane to Appear Pro Hac Vice. Filing fee $ 120, receipt
                    number 0647−9736059, filed by Defendant Intelsat US LLC. (Attachments: # 1 Affidavit
                    Christopher W. Cahillane, # 2 Proposed Order)(Farrell, Jeremy) (Entered: 01/21/2020)

01/21/2020   Ï 24   Order. Plaintiffs' Statement of Citizenship (Doc. 19 ) is deficient. Plaintiffs shall file a supplement
                    to their Statement of Citizenship that sets forth the members of the plaintiff LLCs and the
                    citizenship of those members and any "sub−members." If Satventures Holdings, LLC is a member
                    of the plaintiff LLCs, Plaintiffs need to set forth the citizenship of each of the members and any
                    "sub−members" of Satventures Holdings, LLC. Plaintiffs are instructed to read Delay, 585 F.3d
                    1003, prior to filing their supplement. Magistrate Judge Kathleen B. Burke on 1/21/20. (S,HR)
                    (Entered: 01/21/2020)

01/21/2020   Ï 25   Attorney Appearance as Co−Counsel by Justin M. Lovdahl filed by on behalf of All Plaintiffs.
                    (Lovdahl, Justin) (Entered: 01/21/2020)

01/21/2020   Ï 26   Memorandum in Opposition to 4 Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(A)
                    filed by All Plaintiffs. (Lovdahl, Justin) (Entered: 01/21/2020)
                    Case 1:20-cv-00806-DLC Document 35 Filed 01/30/20 Page 6 of 6
01/21/2020   Ï 27   Supplemental Statement of Citizenship, filed by All Plaintiffs. Related document(s) 19 . (Lovdahl,
                    Justin) (Entered: 01/21/2020)

01/21/2020   Ï 28   Statement of Citizenship filed by Intelsat US LLC. (Farrell, Jeremy) (Entered: 01/21/2020)

01/22/2020     Ï    Order [non−document] granting Motion for appearance pro hac vice by attorney Christopher W.
                    Cahillane for Intelsat US LLC. Local Rule 5.1(c) requires that attorneys register for CM/ECF and
                    file and receive all documents electronically. The CM/ECF registration form can be found at
                    www.ohnd.uscourts.gov under Forms. If you were previously granted pro hac vice status and are
                    already registered to file electronically, it is not necessary to register again. (Related Doc # 23 ).
                    Magistrate Judge Kathleen B. Burke on 1/22/20.(S,HR) (Entered: 01/22/2020)

01/22/2020   Ï 29   Joint Status Report filed by All Plaintiffs. (Johnson, Kyle) (Entered: 01/22/2020)

01/23/2020   Ï 30   Minute Order of Telephone Conference held on 1/22/20. Defendant's 6 Motion to Declare TRO
                    Dissolved, and Plaintiff's 13 Motion for Extension of TRO are denied as moot. See Order for
                    details. A preliminary injunction hearing is scheduled for 2/4/2020, at 10:00 a.m. A separate order
                    setting forth due dates for exhibits and witness lists will be separately filed. Attorneys are cautioned
                    not to rely on the docket entry only. Read the attached Order for additional information and
                    requirements. Magistrate Judge Kathleen B. Burke on 1/23/20. Time: 30 minutes(S,HR) (Entered:
                    01/23/2020)

01/23/2020   Ï 31   Order regarding preliminary injunction hearing. See Order for details. Magistrate Judge Kathleen
                    B. Burke on 1/23/20. (S,HR) (Entered: 01/23/2020)

01/24/2020   Ï 32   Supplemental Statement Regarding Defendant Entities filed by Intelsat US LLC. (Attachments: # 1
                    Exhibit A − Certificate of Merger, # 2 Exhibit B − Certificate of Merger, # 3 Exhibit C − Notice of
                    Assignment)(Cahillane, Christopher) (Entered: 01/24/2020)

01/24/2020   Ï 33   Reply memorandum in support of 4 Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(A)
                    filed by Intelsat US LLC. (Farrell, Jeremy) (Entered: 01/24/2020)

01/28/2020   Ï 34   Memorandum Opinion and Order granting Defendant's motion to transfer venue to the United
                    States District Court for the Southern District of New York (Doc. 4 ). Magistrate Judge Kathleen B.
                    Burke on 1/28/20. (S,HR) (Entered: 01/28/2020)

01/28/2020     Ï    Order [non−document]. In light of the Memorandum Opinion and Order Transferring Venue (Doc.
                    34 ), the preliminary injunction hearing scheduled in this Court on 2/4/2020, is hereby cancelled.
                    Magistrate Judge Kathleen B. Burke on 1/28/20. (S,HR) (Entered: 01/28/2020)
